DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an optically excited biopotential phantom system, comprising a phantom body structure including a conductive bulk material, a set of optical fibers with first and second ends, a set of optodes configured to operate in a photoresponsive mode, wherein each optode is configured to generate an electrical signal based on an excitation response to the received optical waveform, classified in CPC class A61B/24.
II. Claims 17-19, drawn to a method of operating an optically excited biopotential phantom system comprising selecting  a test or condition of interest from a set of biopotential scenarios, one or more processors causing a signal modulator to modulate light, and the modulated light causing the selected ones of the set of optodes to operate in a photoresponsive mode, and wherein the electrical signal output from each selected optode is detected by one or more sensors disposed on a portion of the phantom body, classified in CPC class A61B2560/0223.
III. Claim 20, drawn to a method of fabricating an optically excited biopotential phantom system comprising providing a scaffolding corresponding to a biological structure, coupling a set of optodes to a set of optical fibers, arranging the first ends of the optical fibers along the scaffolding so that the set of optodes are placed in a predetermined 2D or 3D pattern, and forming a phantom body structure comprising a weakly conductive bulk material, classified in CPC class A61B2017/00526.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in Invention II can be practiced by another and materially different apparatus than that of Invention I, such as an optically excited biopotential phantom system that does not require a phantom body structure including a conductive bulk material, a set of optical fibers with first and second ends, a set of optodes configured to operate in a photoresponsive mode, wherein each optode is configured to generate an electrical signal based on an excitation response to the received optical waveform. Furthermore, the optically excited biopotential phantom system of Invention I can be used to practice another and materially different process, such as one that does not require selecting a test or condition of interest from a set of biopotential scenarios, one or more processors causing a signal modulator to modulate light, and the modulated light causing the selected ones of the set of optodes to operate in a photoresponsive mode, and wherein the electrical signal output from each selected optode is detected by one or more sensors disposed on a portion of the phantom body, as required by the process of Invention II.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the optically excited biopotential phantom system as claimed in Invention I can be made by another and materially different process than that of Invention III, such as one that does not require a scaffolding such that the set of optodes are placed in a predetermined 2D or 3D pattern (e.g., the optodes could be made in a random pattern and/or with a preformed structure), and/or does not require a weakly conductive bulk material in the body structure for the functional manufacturing. 
Inventions II and III are directed to related processes/methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation, function, and effect. Invention II is directed to a method of operating an optically excited biopotential phantom system comprising selecting  a test or condition of interest from a set of biopotential scenarios, one or more processors causing a signal modulator to modulate light, and the modulated light causing the selected ones of the set of optodes to operate in a photoresponsive mode, and wherein the electrical signal output from each selected optode is detected by one or more sensors disposed on a portion of the phantom body; whereas Invention III is directed to a method of fabricating an optically excited biopotential phantom system comprising providing a scaffolding corresponding to a biological structure, coupling a set of optodes to a set of optical fibers, arranging the first ends of the optical fibers along the scaffolding so that the set of optodes are placed in a predetermined 2D or 3D pattern, and forming a phantom body structure comprising a weakly conductive bulk material. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I, II, and III are located within different subclasses, which would require different search strategies. Furthermore, Prior Art applicable to one Invention would likely not be applicable to the other Inventions due to the distinct subject matter. Additionally, the different statutory classes of the Inventions would require different considerations under 35 USC 112 and 101. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, the Applicant must indicate which of these claims are readable upon the elected invention.
Should the Applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, the Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMELA M. BAYS/Examiner, Art Unit 3792